Exhibit 10.33

AGREEMENT

This AGREEMENT is made as of                     , 2009, by and among
INGERSOLL-RAND COMPANY, a New Jersey corporation (the “Company”), INGERSOLL-RAND
PLC, an Irish company (“IR plc”) and                      (the “Employee”).
Unless otherwise indicated, terms used herein and defined in Schedule A hereto
shall have the meanings assigned to them in said Schedule.

1. TERM/OPERATION OF AGREEMENT.

This Agreement shall begin and be effective on the date first set forth above
and its initial term shall last until December 1, 2009. This Agreement shall
continue thereafter from year to year prior to a Change in Control Event unless
terminated as of December 1, 2009 or any subsequent anniversary thereof by
either party upon written notice to the other party given at least 60 days prior
to such renewal date. Notwithstanding the foregoing, this Agreement may not be
terminated on or after the occurrence of a Change in Control Event and its terms
shall continue until the later of: the second anniversary of the occurrence of a
Change in Control Event; or after satisfaction of all obligations hereunder.
Additionally, the Employee’s rights under this Agreement shall terminate in the
event that the Employee’s employment with the IR Group terminates for reasons
other than due to a “Termination” as defined in Schedule A annexed hereto.

2. EMPLOYEE’S POSITION AND RESPONSIBILITY.

The Employee will continue to serve the IR Group upon the occurrence of a Change
in Control Event in accordance with the terms of this Agreement unless his
employment terminates under the terms hereof prior to the expiration of the
Agreement.

3. COMPENSATION AND OTHER BENEFITS UPON CHANGE IN CONTROL EVENT.

Upon the occurrence of any Change in Control Event, the Employee shall continue
to receive basic annual salary, bonus and fringe and other benefits as follows:

(a) Basic Annual Salary and Bonus. The Employee’s basic annual salary shall
continue at a rate not less than the rate of annual salary, which has been paid
to the Employee immediately prior to the Change in Control Event, with such
annual increases (but not decreases) equal to the greater of (i) salary
increases as may be contemplated by any applicable salary adjustment programs of
the IR Group (or any member thereof) in effect immediately prior to the Change
in Control Event and applicable to the Employee and such further increases as
shall be determined from time to time by the Board or (ii) a percentage equal to
the percentage increase (if any) in the “Consumer Price Index for All Urban
Consumers” published by the United States Department of Labor’s Bureau of Labor
Statistics for the then most recently ended 12-month period. In addition, the
Employee shall be entitled to receive an annual bonus in an amount not less than
the highest annual bonus received by, or accrued on behalf of, the Employee
during the period of (i) the three full Fiscal Years immediately preceding the
Change in Control Event, or, if a lesser period, (ii) the number of full Fiscal
Years immediately preceding the Change in Control Event during which the
Employee has been employed by the IR Group (or any member thereof) (whether the
bonus is paid to, is accrued on behalf of, or is a Deferral Amount (as such term
is defined, respectively, in the IR Executive Deferred Compensation Plan and the
IR Executive Deferred Compensation Plan II (collectively, the “Executive
Deferred Plans”)).



--------------------------------------------------------------------------------

(b) Compensation and Benefits; Business Expenses. The Employee shall continue to
be entitled to receive benefits, including but not limited to pension (and
supplemental pension), savings plan (and supplemental savings plan), leveraged
employee stock ownership plan, stock award, performance share, stock option,
deferred compensation, and welfare plans (as defined in section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended, or otherwise)
including, but not limited to, life, medical, prescription drugs, dental,
disability, accidental death and travel accident coverage plans and
post-retirement welfare benefits on terms no less favorable than those in effect
under each such plan or program immediately prior to the Change in Control
Event, and at no less than the same benefit levels (and no more than the same
employee contribution levels) then in effect under each such plan or program of
the IR Group (or any member thereof) as it exists immediately prior to the
Change in Control Event, and to receive all other compensation, benefits and
perquisites (or their equivalent) from time to time in effect for the benefit of
any executive, management or administrative group for which the employment
position then held by the Employee entitles the Employee to participate. The
Company shall provide for the payment of, or reimburse the Employee for, all
travel and other out-of-pocket expenses reasonably incurred by him in the
performance of his or her duties hereunder.

4. PAYMENTS AND BENEFITS UPON TERMINATION.

Subject to paragraph 8(k), the Employee shall be entitled to the following
payments and benefits upon Termination:

(a) Salary and Bonus. The Company shall pay to the Employee, in a cash lump sum
on the Termination Date, an amount equal to the sum of (i) the basic annual
salary, and any annual bonus in respect of a completed fiscal year, which have
not yet been paid to the Employee through the Termination Date; (ii) an amount
equal to the last annual bonus received by, or awarded to, the Employee with
respect to the full Fiscal Year immediately preceding the Termination Date
multiplied by a fraction the numerator of which shall be the number of full
months the Employee was employed by the Company during the Fiscal Year
containing the Employee’s Termination Date and the denominator of which shall be
12; and (iii) an amount equal to the Employee’s basic annual salary multiplied
by a fraction, the numerator of which shall be the number of unused vacation
days to which the Employee is entitled as of the Termination Date and the
denominator of which shall be 365, and any other amounts normally paid to an
employee by the IR Group (or any member thereof) upon termination of employment.
For the purpose of 4(a)(ii), any partial month during which the Employee is
employed shall be deemed a full month.

(b) Severance. The Company shall pay to the Employee, in a cash lump sum not
more than 30 days following the Termination Date, an amount equal to two and
one-half times the sum of (i) the basic annual salary in effect on the
Termination Date, or, if higher, the basic annual salary in effect immediately
prior to reduction of the Employee’s basic annual salary after the Change in
Control Event; and (ii) the Employee’s target bonus for the year of termination
or, if higher, the average of the annual bonus received

 

2



--------------------------------------------------------------------------------

by, or accrued on behalf of, the Employee during the period beginning three full
Fiscal Years immediately preceding the Change in Control Event and ending on the
Termination Date (whether the bonus is paid to, is accrued on behalf of, or is a
Deferral Amount (as such term is defined in the Executive Deferred Plans)).

(c) Employee Benefit Plans. For the two and one-half year period following the
Termination Date, the IR Group (or any member thereof) shall continue to cover
the Employee under those employee welfare plans (including, but not limited to,
life, medical, prescription drugs, dental, accidental death and travel accident
coverage, but not including any severance pay or disability plan, other than
that provided pursuant to this Agreement or any pension plan) applicable to the
Employee on the Termination Date at the same benefit levels then in effect (or
shall provide their equivalent); provided, however, that if the Employee becomes
employed by a new employer and participates in a welfare plan of such employer
that is at least as favorable as the comparable plan of the IR Group (or any
member thereof), the Employee’s coverage hereunder under the applicable welfare
plan of the IR Group (or any member thereof) (or the equivalent) shall continue
only as secondary coverage to that provided by the new employer until the two
and one-half year period following the Termination Date (but shall become
primary coverage on or prior to the expiration of the two and one-half year
period following the Termination Date if, for any reason, the Employee ceases to
participate in the new employer’s plan or if such new employer’s plan becomes
less favorable than the comparable plan of the IR Group (or any member
thereof)).

(d) Executive Deferred Compensation Plans and Supplemental Employee Savings
Plans. The amount and payment of benefits under the Executive Deferred Plans and
the Ingersoll-Rand Company Supplemental Employee Savings Plan (“ESP”) shall be
determined in accordance with the provisions set forth in the applicable plan
document.

(e) Pension Benefits.

(i) No later than 30 days following the Termination Date, the Company shall pay
the Employee an amount (in one lump sum cash payment and in lieu of the benefit
otherwise provided under the applicable plan, program or agreement) equal to the
present value of the sum of the pension benefits the Employee is entitled to
receive under (A) the Ingersoll-Rand Company Supplemental Pension Plan (the
“Section 415 Excess Plan”) and (B) the Ingersoll-Rand Company Elected Officers
Supplemental Program (the “Elected Officers Supplemental Program” or the
“Program”), each as in effect immediately prior to the Change in Control Event
(collectively, the Section 415 Excess Plan and the Program shall be referred to
as the “Pension Benefit”).

(ii) In calculating the portion of the Pension Benefit under the Elected
Officers Supplemental Program for the purpose of determining the amount payable
under this Agreement, the Company shall: (A) credit the Employee with an
additional three Years of Service (as defined in the Program) (but in no event
shall the Employee be credited with more than 35 Years of Service) and an
additional three years of age but to an age no greater than 65 for purposes of
computing the amount of the Pension Benefit; and (B) define “Final Average Pay”
in Section 1.10 of the Program as forty percent (40%) of the severance amount
determined pursuant to paragraph 4(b) of this Agreement. If, after crediting
three years of age, the Employee is less than 55 years old, the portion of his
or her Pension Benefit under the Program shall be reduced to reflect
commencement prior to age 55 in accordance with the applicable provisions of the
Program.

 

3



--------------------------------------------------------------------------------

(iii) This paragraph 4(e)(iii) shall apply only in the event that the portion of
the Pension Benefit under the Elected Officers Supplemental Program, after
application of paragraph 4(e)(ii), is less than zero ($0.00). In calculating the
portion of the Pension Benefit under Section 1.1 of the Section 415 Excess Plan
for the purpose of determining the amount payable under this Agreement, the
Company shall credit the Employee with three additional years of credited
service (within the meaning of the Company’s qualified defined benefit plan in
which the Employee actively participates immediately prior to the Change in
Control Event (the “Qualified Pension Plan”), and including compensation,
vesting and age credit) and three additional years of age (provided that age
shall not be increased to more than 65) for purposes of the Section 415 Excess
Plan but not the Qualified Pension Plan.

(iv) Reserved.

(v) The present value of the Pension Benefit under the Elected Officers
Supplemental Program and, only in the event that paragraph 4(e)(iii) applies,
the Section 415 Excess Plan, shall be calculated using (A) an interest rate
equal to the 10-year Treasury Note rate as used in the Elected Officers
Supplemental Program’s definition of Actuarial Equivalent, (B) the mortality
rate used to determine lump sum values in the Elected Officers Supplemental
Program, and (C) actual age without the three year addition to age.

(vi) In the event that the Change in Control Event preceding the Termination
Date does not constitute a change in ownership or effective control, or in the
ownership of a substantial portion of the assets, within the meaning of
Section 409A(a)(2)(A)(v) of the Code, then the Pension Benefits paid pursuant to
this Section 4(e) shall be deferred until such times(s) as payment of such
amounts would have been made without regard to the occurrence of such Change in
Control Event.

(f) Retiree Welfare Benefits. For purposes of determining the Employee’s
eligibility for post-retirement benefits under any welfare plan maintained by
the IR Group (or any member thereof) prior to the occurrence of a Change in
Control Event, the Employee shall be credited with any combination of additional
years of service and age which together shall not exceed 10 years, for the
purpose of determining eligibility for such benefits. If, after taking into
account such additional age and service, the Employee is eligible for any such
post-retirement welfare benefits (or would have been eligible under the terms of
such plans as in effect prior to the occurrence of the Change in Control Event),
the Employee shall receive, commencing on the month following the date that is
two and one-half years after the Termination Date, post-retirement welfare
benefits no less favorable than the benefits the Employee would have received
under the terms and conditions of the applicable plans in effect immediately
prior to the occurrence of the Change in Control Event. For the purpose of
determining years of service under this paragraph, years of service shall be
determined in accordance with the definition of “Year of Vesting Service” as set
forth under Section 1.42 of the Ingersoll-Rand Pension Plan One (as in effect
immediately prior to the Change in Control Event) in addition to the additional
years provided herein.

 

4



--------------------------------------------------------------------------------

(g) Reserved.

(h) Reserved.

(i) Outplacement Expenses. For the period following the Termination Date until
December 31 of the second calendar year following the calendar year during which
the Termination Date occurred, the Company shall reimburse the Employee for all
reasonable expenses (up to 45% of the Employee’s basic annual salary, but no
more than $100,000, during such period) actually incurred by the Employee for
professional outplacement services by qualified consultants selected by the
Employee. The outplacement expenses incurred by the Employee during such period
shall be reimbursed by the Company no later than the last day of the third
calendar year following the calendar year during which the Termination Date
occurs.

5. RESERVED.

6. EFFECT ON OTHER EMPLOYMENT ARRANGEMENTS.

Except for any interests or rights relating to benefit provisions (but not
severance payments) such as pension, stock option grants, stock awards, health
and welfare (including retiree medical) and perquisites that the Employee may
have under any other written employment agreement or arrangement with the
Company, or any member of the IR Group, the provisions of this Agreement contain
the entire understanding of the parties hereto and, in the event of a
Termination, shall supersede and govern in all respects any prior employment or
severance agreement or understanding between the Company, or any member of the
IR Group and the Employee. For the avoidance of doubt, any pension arrangement
that the Employee may have under any employment agreement or arrangement with
the Company are in addition to the provisions of paragraph 4(e) hereof.

7. CONFIDENTIALITY; COVENANT NOT TO COMPETE.

(a) The Employee shall not, without the Company’s prior written consent, either
directly or indirectly, (i) at any time during the Employee’s employment with
the Company or any member of the IR Group and for three years after the
Employee’s Termination, disclose any Confidential Information pertaining to the
business of the Company or the IR Group, except when required to perform his or
her duties to the Company or any member of the IR Group, by law or judicial
process; or (ii) for the one year period after the Employee’s Termination (the
“Restricted Period”) (A) be engaged in or have a financial interest (other than
an ownership position of less than 5% in any company whose shares are publicly
traded or any non-voting non-convertible debt securities in any company) in any
business which competes with any business of the Company or any member of the IR
Group, (B) solicit customers or clients of the Company or any member of the IR
Group to terminate their relationship with the Company or any member of the IR
Group or otherwise solicit such customers or clients to compete with any
business of the Company or any member of IR Group or (C) solicit or offer
employment to, or otherwise hire, any person who has been employed by the
Company or any member of the IR Group at any time during the twelve months
immediately preceding the termination of the Employee’s employment. If the
Employee is bound by any other agreement with the Company or any member of the
IR Group regarding the use or disclosure of confidential information, the
provisions of this paragraph 7 shall be read in such a way as to further
restrict and not to permit any more extensive use or disclosure of confidential
information.

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area.

(c) For purposes of this Agreement, “Confidential Information” shall mean all
non-public information concerning trade secret, know-how, software,
developments, inventions, processes, technology, designs, the financial data,
strategic business plans or any proprietary or confidential information,
documents or materials in any form or media, including any of the foregoing
relating to research, operations, finances, current and proposed products and
services, vendors, customers, advertising and marketing, and other non-public,
proprietary, and confidential information of the Company or any member of the IR
Group.

8. MISCELLANEOUS.

(a) Legal Expenses; Severability. The Company shall pay all costs and expenses,
including attorneys’ fees, of the Company and, at least quarterly, the Employee,
in connection with any legal proceedings, whether or not instituted by the IR
Group (or any member thereof), relating to the interpretation or enforcement of
this Agreement. In the event that the provisions of this paragraph shall be
determined to be invalid or unenforceable in any respect, such declaration shall
not affect the remaining provisions of this Agreement, which shall continue in
full force and effect.

(b) Mitigation. All payments or benefits required by the terms of this Agreement
shall be made or provided without offset, deduction, or mitigation on account of
income the Employee may receive from other employment or otherwise and the
Employee shall not have any obligation or duty to seek any other employment or
otherwise earn any amounts to reduce or mitigate any payments required
hereunder.

(c) Death of the Employee. In the event of the Employee’s death subsequent to
Termination, all payments called for hereunder shall be paid to the Employee’s
designated beneficiary or beneficiaries, or to his or her estate if he or she
has not designated a beneficiary or beneficiaries.

(d) Notices. Any notice or other communication provided for in this Agreement or
contemplated hereby shall be sufficiently given if given in writing and
delivered by hand, by overnight courier (with receipt) or by certified mail,
return receipt requested, and addressed, in the case of the Company, to the
Company at:

One Centennial Avenue

Piscataway, New Jersey 08854

Attention: President

or such other address if the executive offices of the Company have moved;

 

6



--------------------------------------------------------------------------------

with a copy to IR plc at:

c/o Ingersoll-Rand Company

One Centennial Avenue

Piscataway, New Jersey 08854

Attention: Chairman of the Board of Directors

or such other address if the executive offices of the Company have moved;

and, in the case of the Employee, to the Employee at:

________________

________________

Either party may designate a different address by giving notice of change in
address in the manner provided above.

(e) Waiver. No waiver or modification in whole or in part of this Agreement, or
any term or condition hereof, shall be effective against any party unless in
writing and duly signed by the party sought to be bound. Any waiver of any
breach of any provision hereof or any right or power by any party on one
occasion shall not be construed as a waiver of, or a bar to, the exercise of
such right or power on any other occasion or as a waiver of any subsequent
breach.

(f) Binding Effect; Successors. This Agreement shall be binding upon and shall
inure to the benefit of the Company, IR plc and the Employee and their
respective heirs, legal representatives, successors and assigns. If the Company
and/or IR plc shall be merged into or consolidated with another entity, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the entity surviving such merger or resulting from such consolidation. The
Company and/or IR plc, as applicable, will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and/or IR plc, as
applicable, by agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and/or IR plc would be required to perform it
if no such succession had taken place. The provisions of this paragraph shall
continue to apply to each subsequent employer of the Employee hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.

(g) Calculations. Calculation of all benefits and amounts payable hereunder
shall be made, at the expense of the Company, by the Wellesley Hills,
Massachusetts office of Watson Wyatt & Company (or the Company’s then actuary
immediately prior to the Change in Control Event).

(h) Plan Limitations. In the event the Company is unable to provide any benefit
required to be provided under this Agreement through a plan sponsored by the IR
Group (or any member thereof), the Company shall, at its own cost and expense,
take appropriate actions to insure that alternative arrangements are made so
that equivalent benefits can be provided to the Employee, including to the
extent appropriate purchasing for the benefit of the Employee (and if applicable
the Employee’s dependents) individual policies of insurance providing benefits,
which on an after-tax basis, are equivalent to the benefits required to be
provided hereunder.

 

7



--------------------------------------------------------------------------------

(i) Payment Obligations. In the event the Company is unable to, or for any
reason does not, pay or provide to the Employee all or any portion of the
payments and benefits required to be paid and provided under this Agreement
(whether such payments and benefits are attributable to compensation (including
but not limited to basic annual salary and bonus), benefits under any plan,
program or arrangement, or legal, business or outplacement expenses, or any
other payment or benefit), IR plc shall guarantee, to the same extent that the
Company is or would be liable for such payments and benefits, that it will pay
such amounts or provide such benefits to the Employee in accordance with the
terms of this Agreement. Any such payments shall be made and any such benefits
shall be provided within 10 days following the date such payments or benefits
should have been paid or provided by the Company.

(j) Controlling Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts made and to be performed therein, without regard to conflicts of laws
principles. Any suit, action or proceeding related to this Agreement, or any
judgment entered by any court related to this Agreement, may be brought only in
any court of competent jurisdiction in the State of New Jersey, and the parties
hereby submit to the exclusive jurisdiction of such courts. The parties (and any
Affiliates of the Company or beneficiary of the Employee, or any successor to
the Company or the Company’s Affiliate) irrevocably waive any objections which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding brought in any court of competent jurisdiction in the State of New
Jersey, and hereby irrevocably waive any claim that any such action, suit or
proceeding has been brought in an inconvenient forum.

(k) Compliance with Code Section 409A. This Agreement is intended to comply with
Section 409A of the Code and will be so interpreted. Notwithstanding anything
herein to the contrary, (i) if, at the time of Employee’s termination of
employment with the Company, the Employee is a “specified employee” as defined
in Section 409A of the Code, and if the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Employee) until the date that is six months following Employee’s Termination
Date (or the earliest date as is permitted under Section 409A of the Code) and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, the parties agree to restructure the payments or
benefits to comply with Section 409A of the Code in a manner which does not
diminish the value of such payments and benefits to the Employee. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. To the extent any reimbursements of in-kind
benefits due to the Employee under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements of in-kind
benefits shall be paid to the Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). If, after payment of any amounts or benefits under
this Agreement, the Internal Revenue Service determines

 

8



--------------------------------------------------------------------------------

that the payment of such amounts or benefits does not comply with Section 409A
of the Code, and the Internal Revenue Service imposes upon the Employee
accelerated or additional tax, penalties, interest or other charges under
Section 409A of the Code, the Company shall pay to the Employee before the due
date that the Employee is required to make payment to the Internal Revenue
Service, an amount such that, after payment of all taxes, penalties, or interest
in respect thereof, the Employee will have remaining the full amount necessary
to satisfy the Employee’s obligation to pay any accelerated or additional tax,
penalties, interest and charges so imposed by the Internal Revenue Service.

IN WITNESS WHEREOF, the Company, IR plc and the Employee have executed this
Agreement as of the day and year first above written.

 

INGERSOLL-RAND COMPANY               By:   Herbert L. Henkel       EMPLOYEE
Title:   President and         Chief Executive Officer      

INGERSOLL-RAND PLC

          By:   Herbert L. Henkel       Title:   Chairman and         Chief
Executive Officer      

 

9



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Affiliate”, used to indicate a relationship with a specified person, means a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such a specified
person.

“Associate”, used to indicate a relationship with a specified person, means
(i) any corporation, partnership, or other organization of which such specified
person is an officer or partner; (ii) any trust or other estate in which such
specified person has a substantial beneficial interest or as to which such
specified person serves as trustee or in a similar fiduciary capacity; (iii) any
relative or spouse of such specified person, or any relative of such spouse who
has the same home as such specified person, or who is a director or officer of
any member of the IR Group; and (iv) any person who is a director, officer, or
partner of such specified person or of any corporation (other than any member of
the IR Group), partnership or other entity which is an Affiliate of such
specified person.

“Beneficial Owner” means the same as such term is defined by Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (or any successor provision at
the time in effect); provided, however, that any individual, corporation,
partnership, group, association, or other person or entity which has the right
to acquire any of IR plc’s Voting Securities at any time in the future, whether
such right is contingent or absolute, pursuant to any agreement, arrangement, or
understanding or upon exercise of conversion rights, warrants or options, or
otherwise, shall be deemed the Beneficial Owner of such securities.

“Board” means the Board of Directors of IR plc (or, if IR plc is then a
subsidiary of any other company, of the ultimate parent company).

“Cause” means (i) any action by the Employee involving willful malfeasance or
willful gross misconduct having a demonstrable adverse effect on any member of
the IR Group; (ii) substantial and continuing refusal by the Employee in willful
breach of this Agreement to perform his or her employment duties hereunder; or
(iii) the Employee being convicted of a felony under the laws of the United
States or any state.

Termination of the Employee for Cause shall be communicated by a Notice of
Termination given within one year after the Board (i) has knowledge of conduct
or an event allegedly constituting Cause; and (ii) has reason to believe that
such conduct or event could be grounds for Cause. For purposes of this Agreement
a “Notice of Termination” shall mean delivery to the Employee of a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for the purpose (after reasonable notice to the Employee (“Preliminary Notice”)
and reasonable opportunity for the Employee, together with the Employee’s
counsel, to be heard before the Board prior to such vote) of finding, in the
good faith opinion of the Board, that the Employee has engaged in the conduct
constituting Cause and specifying the particulars thereof in detail. Upon the
receipt of the Preliminary Notice, the Employee shall have 30 days in which to
appear with counsel or take such other action as he or she desires on his or her
behalf, and such



--------------------------------------------------------------------------------

30-day period is hereby agreed to by the parties as a reasonable opportunity for
the Employee to be heard. The Board shall no later than 45 days after the
receipt of the Preliminary Notice by the Employee communicate its findings to
Employee. A failure by the Board to make its finding of Cause or to communicate
its conclusion within such 45-day period shall be deemed to be a finding that
the Employee has not engaged in the conduct described herein. Any termination of
the Employee’s employment (other than by death or Permanent Disability) within
45 days after the date that the Preliminary Notice has been given to the
Employee shall be deemed to be a termination for Cause; provided, however, that
if during such period the Employee voluntarily terminates other than for Good
Reason or the Company terminates the Employee other than for Cause, and the
Employee is found (or is deemed to be found) not to have engaged in the conduct
described herein, such termination shall not be deemed to be for Cause.

“Change in Control Event” means the date (i) any individual, corporation,
partnership, group, association or other person or entity, together with its
Affiliates and Associates (each a “Person”) (other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or IR
plc), is or becomes the Beneficial Owner of securities of IR plc representing
30% or more of the combined voting power of IR plc’s Voting Securities; (ii) the
Continuing Directors fail to constitute a majority of the members of the Board;
(iii) of consummation of any transaction or series of transactions under which
IR plc is merged or consolidated with any other company in which the
shareholders of IR plc that own Voting Securities represent 50% or less of the
combined voting power of IR plc Voting Securities immediately after consummation
of such transaction or series of transactions; (iv) of any sale, lease, exchange
or other transfer, in one transaction or a series of related transactions, of
all, or substantially all, of the assets of IR plc, other than any sale, lease,
exchange or other transfer to any Person or entity where IR plc owns, directly
or indirectly, at least 80% of the combined voting power of the Voting
Securities of such Person or entity or its parent corporation after any such
transfer, or (v) any other event that the Continuing Directors determine to be a
Change in Control Event; provided, however, that in the case of a transaction
described in (i), (iii) or (iv), above, there shall not be a Change in Control
Event if the shareholders of IR plc immediately prior to any such transaction
own (or continue to own by remaining outstanding or by being converted into
Voting Securities of the surviving entity or parent entity) more than 50% of the
combined voting power of the Voting Securities of IR plc, the surviving entity
or any parent of either immediately following such transaction, in substantially
the same proportion to each other as prior to such transaction.

“Continuing Director” means a director who either was a member of the Board on
the date hereof or who became a member of the Board subsequent to such date and
whose election, or nomination for election by IR plc’s shareholders, was Duly
Approved by the Continuing Directors on the Board at the time of such nomination
or election, either by a specific vote or by approval of the proxy statement
issued by IR plc on behalf of the Board in which such person is named as nominee
for director, without due objection to such nomination, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or entity other than the Board.

“Duly Approved by the Continuing Directors” means an action approved by the vote
of at least two-thirds of the Continuing Directors then on the Board.

“Fiscal Year” means the fiscal year of the Company.

 

2



--------------------------------------------------------------------------------

“Good Reason” means (i) a substantial diminution in the Employee’s job
responsibilities or a material adverse change in the Employee’s title or status,
from those in effect on the date hereof or as enhanced from time to time; (ii) a
reduction of the Employee’s base salary or target bonus (provided however, a
reduction of the Employee’s base salary or target bonus shall not constitute
Good Reason if there is a corresponding reduction in base salary for employees
of the acquiring company who are similarly situated) or the failure to pay
Employee’s salary or bonus when due, or the failure to maintain on behalf of the
Employee (and his or her dependents) benefits which are at least as favorable in
the aggregate to those provided for in paragraph 3(b); (iii) the relocation of
the principal place of the Employee’s employment by more than 35 miles from the
Employee’s principal place of employment immediately prior to the Change in
Control Event, or the imposition of travel requirements on the Employee not
substantially consistent with such travel requirements existing immediately
prior to the Change of Control Event; (iv) the failure of the Company and/or IR
plc, as applicable, to obtain the assumption of, and the agreement to perform,
this Agreement by any successor as contemplated in paragraph 8(f); or (v) the
failure of the Company and, to the extent applicable, IR plc to perform any of
their other material obligations under this Agreement. Resignation for Good
Reason shall not be deemed to exist unless the Employee provides the Company
with written notice of the existence of the condition supporting any of the
foregoing events described in this definition within the period not to exceed 90
days after the Employee’s recognition of the condition and the Company fails to
remedy such conditions within thirty (30) days of receiving such written notice.

“IR Group” means the Company and its Affiliates, including without limitation,
IR plc.

“Permanent Disability”, as applied to the Employee, means that (i) he or she has
been totally incapacitated by bodily injury or disease so as to be prevented
thereby from performing his or her duties hereunder; (ii) such total incapacity
shall have continued for a period of six consecutive months; and (iii) such
total incapacity will, in the opinion of a qualified physician, be permanent and
continuous during the remainder of the Employee’s life.

“Termination” means (i) following the occurrence of a Change in Control Event,
(A) the termination of the Employee’s employment without Cause or (B) the
resignation by an Employee for Good Reason, and (ii) prior to the occurrence of
a Change in Control Event, but following the execution of an agreement or the
commencement of a tender offer, proxy contest or other action that, if
consummated, would reasonably be expected to result in a Change in Control Event
and, in each case, does result in a Change in Control Event, the termination of
the Employee’s employment, or a material adverse change in the Employee’s job
responsibilities, title or status, reduction of the Employee’s base salary or
target bonus, the relocation of the Employee’s principal place of employment by
more than 35 miles or the imposition of travel requirements on the Employee not
substantially consistent with the Employee’s job; provided, that such term shall
not include any termination of employment for Cause, any resignation without
Good Reason (except as provided in clause (ii), above), or any termination of
employment on account of an Employee’s death or Permanent Disability; and
provided further, that in the event of a Termination resulting from an event
described in clause (ii) of this definition, the Employee must actually
terminate employment with the IR Group no later than the date immediately
following the Change in Control Event.

“Termination Date” means the effective date of an Employee’s Termination;
provided that, with respect to a Termination that occurs prior to a Change in
Control Event, the effective date of such Termination shall be deemed to be the
date immediately following the Change in Control Event.

 

3



--------------------------------------------------------------------------------

“Voting Securities” means the outstanding securities entitled to vote generally
in the election of directors.

 

4